Citation Nr: 1223457	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-46 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the right knee.
 
2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2011 rating decisions, which denied the Veteran's claims for increased ratings.  

In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file.  The case now returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.

First, it appears that additional VA treatment records may be available.  Specifically, the claims file reveals that VA treatment records from Providence, Rhode Island, dated through October 2011, have been associated with the claims file.  At his hearing in May 2012, however, the Veteran testified that he has continued to receive treatment for his bilateral knee and right hip disabilities at the Providence and Jamaica Plain VA Medical Centers (VAMC) since that time.  He also testified that he had a consultation in December 2010 with A.R., M.D., a VA orthopedic surgeon, concerning his knees.  While this consultation is noted in the treatment records associated with the claims file, the details of the visit, including any examination notes on the condition of his knees, have not been associated with the claims file.  These records should be obtained in compliance with VA's duty to assist.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As the case must be remanded for the foregoing reason, the Veteran should also be scheduled for a VA examination to assess the current severity of his bilateral knee and right hip disabilities.  

Further, although the Veteran was last afforded a VA examination in November 2011, his left knee was not examined at that time because he had just had a Synvisc injection in his left knee prior to being examined, and had been instructed to limit activity in the left knee.  Moreover, while he was provided a VA examination of his left knee in February 2011, only a little over one year ago, he has since alleged that the range of motion of his left knee has decreased further since his last examination.  With respect to the right knee and right hip, he also has alleged increased instability and additional decrease in range of motion.  See May 2012 hearing transcript.  He also contended that the November 2011 VA examination results did not reflect the current condition of his bilateral knee and right hip disabilities because he was on medication for these disabilities at the time of the examination.  Since then, the dosage of his medication has been drastically reduced.  See Statement dated in February 2012.  

Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's bilateral knee and right hip disorders.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records for bilateral knee and right hip disorders from the Providence VAMC, dated from October 2011 forward, and from the Jamaica Plain VAMC, dated from May 2008 forward.  Also obtain and associate with the claims file a copy of notes from the December 2010 consultation with A.R., M.D., a VA orthopedic surgeon.

2.   Thereafter, schedule the Veteran for a VA orthopedic examination of his knees and right hip.   The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including X-rays if warranted, should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide the following information with respect to each knee:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected right knee degenerative joint disease and left knee chondromalacia. 

(b)  Provide the ranges of motion of the Veteran's right and left knee, i.e. flexion and extension, in degrees. 

(c)  Determine, for each knee, whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d)  If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations), the examiner should state the additional degree of limitation in terms of degrees, if possible. 

(e)  Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  For example, if the Veteran's range of motion is likely to be further reduced by debilitating pain after driving or climbing stairs, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f)  Determine whether the Veteran's right and/or left knee disability(ies) cause(s) disturbance of locomotion, and interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g)  Determine whether there is any evidence of recurrent subluxation or lateral instability of the right and/or left knee, and if so, to what extent (i.e., slight, moderate, or severe).



Further, the examiner should provide the following information with respect to the right hip:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected right hip degenerative joint disease. 

(b)  Provide the ranges of motion of the Veteran's right hip, i.e., flexion, extension, abduction, adduction, and rotation, in degrees. 

(c)  Determine whether range of motion of the right hip is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the right hip such as excursion, strength, speed, coordination, or endurance.

(d)  If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations), the examiner should state the additional degree of limitation in terms of degrees, if possible. 

(e)  Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  For example, if the Veteran's range of motion of the right hip is likely to be further reduced by debilitating pain after climbing stairs, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the medical evidence leading to the objective conclusions. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

4.  Finally, readjudicate the claims of entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the right knee, entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee, and entitlement to a disability rating in excess of degenerative joint disease of the right hip.  If the claims are denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


